Citation Nr: 9907998	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1942 to September 
1945 and from February 1951 to June 1952.  Subsequent United 
States Naval Reserve service is also indicated in the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office, 
which denied service connection for bilateral hearing loss.

The Board notes that the veteran originally filed a claim of 
entitlement to service connection for bilateral hearing loss 
and for a fracture to his second toe on his left foot.  In 
the rating decision dated in July 1998, service connection 
was denied for bilateral hearing loss, but service connection 
for his toe fracture was granted and zero percent disability 
evaluation was assigned.  Because the veteran did not express 
disagreement with the disability evaluation or the effective 
date assigned, this matter is not before the Board.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 
112 F.3d 1030 (1997). 


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating a nexus between the veteran's current hearing 
loss disability and his service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In cases in which sensorineural 
hearing loss is involved, service connection may be granted 
if permanent hearing loss appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  
38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 505, 505 (1992); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in- service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Combat status

The Board further notes that 38 U.S.C.A. § 1154(b) (West 
1991) provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service- 
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision 
that further clarified the law and VA regulations pertaining 
to the use of lay statements in cases involving combat 
veterans.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court in Caluza emphasized that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  7 Vet. App. at 507.  Accordingly, the 
" 'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service . . . . [citing 
Jensen v. Brown, 19 F.3d 1413, 1717 (Fed. Cir. 1994)]."  
7 Vet. App. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Factual Background

The veteran's service medical records are of record.  A 
report of physical examination dated in January 1942 shows 
that upon entry into service his hearing acuity was noted as 
15/15 per whispered voice testing.  Upon examination for 
discharge in September 1945, hearing acuity test results were 
40/40 watch tick, 20/20 coin click, 15/15 whispered voice, 
and 15/15 spoken voice; no defects or diseases pertinent to 
the ears or hearing were noted.  A report of separation dated 
in September 1945 shows that prior to service the veteran had 
worked as an assembly line man.  A certificate of discharge 
dated in September 1945  notes the veteran's military 
occupational specialty to be a pharmacist's mate first class.


An entrance examination conducted upon reenlistment in 
January 1951 notes the veteran's hearing acuity as 15/15 per 
whispered voice testing.  An enlistment classification record 
dated in February 1951 states that between October 1945 and 
December 1949 the veteran was employed in a meat packing 
plant.  The February 1951 record also shows that between 
January 1950 and January 1951 the veteran drove a truck and 
trailer, transporting automobiles.  Upon release from active 
duty, a report of medical examination dated in May 1952 shows 
hearing acuity of 15/15 per whispered voice testing.  Further 
service medical records from the veteran's time in the 
reserves dated in June 1957 note 15/15 whispered voice 
testing.  August 1958 records show his hearing acuity as 
15/15 per whispered voice testing and 15/15 per spoken voice 
testing.

On audiological evaluation conducted at a VA Medical Center 
in January 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
60
65
LEFT
35
40
55
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.

The veteran filed his claim for entitlement to service 
connection in February 1998.  In a notice of disagreement 
received in September 1998, the veteran contends that during 
service he was stationed under a five-inch gun and that his 
hearing was impaired due to the firing of this gun, and 
subsequent gunfire, "in the heat of battle."  The veteran 
also states that the Chief Medical Officer diagnosed his 
hearing problem during service.


Analysis

As stated above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in- service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The current medical evidence establishes that a hearing 
disability presently exists.  In each ear, the auditory 
threshold is 40 decibels or greater in at least one of the 
specified frequencies, and the veteran's speech recognition 
scores are both less than 94 percent.  38 C.F.R. § 3.385.

In the notice of disagreement received in September 1998, the 
veteran states that his hearing disability was diagnosed 
during service by the Chief Medical Officer.  The veteran's 
service medical records do not reflect any diagnoses during 
service related to a hearing problem.  The Board notes the 
veteran's assertion of being informed of such disability 
while in service; however, that assertion, filtered as it 
(is) through a laymen's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The veteran alleges that his current bilateral hearing loss 
is the result of exposure to acoustic trauma associated with 
battle noises, but there is no other evidence of record to 
indicate that the veteran was engaged in combat.   To the 
extent the veteran's lay statements regarding his exposure to 
loud noise trigger the applicability of § 1154(b), such would 
not be dispositive of the claim.  The provisions of § 1154(b) 
do not eliminate the requirement that there be evidence of a 
nexus between a current disability and active service.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996);  Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996).  

The veteran has not presented any evidence showing that his 
current bilateral hearing loss is related to service.  While 
the VA examiner notes exposure to gunfire during service in 
the history as reported by the veteran, that examiner does 
not relate the hearing loss diagnosis to exposure to gunfire.  
In the current record, no other competent medical 
professional has related the hearing loss disability to noise 
exposure or any incident of service.

Although the veteran alleges a connection between service and 
his current hearing loss, competent medical evidence is 
necessary to establish the third prong of the Caluza test.  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, because the 
veteran has not presented a well-grounded claim of 
entitlement to service connection, the benefit sought on 
appeal is denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss plausible.  This decision serves to 
inform the veteran of the kind of evidence that would be 
needed to make his claim well grounded.  By this decision, 
the Board informs the veteran that in order to make his claim 
for entitlement to service connection well grounded, he will 
need to submit competent medical evidence establishing a 
nexus between service and his current hearing loss 
disability.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The veteran's vessel, the USS Markab, was a destroyer tender which performed valuable combat support 
operations.  There is no indication that she actually participated in combat operations.  See Dictionary of 
American Naval Fighting Ships, Vol. IV (1969) at 245-6.
- 8 -


- 1 -


